DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and have been examined. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 1-8 are directed to a method and claims 9-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for updating account balances for financial transactions, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Commercial or legal interactions.
 
The limitations that set forth the abstract idea are:
receiving, […], a transaction request initiated by at least one of […] a first user and […] a second user, the transaction request comprising: 
a first user token comprising a first token identifier and a first account balance, the first account balance encrypted with a public key of a public/private key pair associated with the first user; 
a second user token comprising a second token identifier and a second account balance, the second account balance encrypted with a public key of a public/private key pair associated with the second user; and a transaction value; in response to verifying the transaction request, generating, […] using a zero-knowledge computation, a new first account balance and a new second account balance based on the first account balance, the second account balance, and the transaction value; 
generating […] a new first user token comprising the new first account balance, the new first account balance encrypted with the public key of the public/private key pair associated with the first user; and 
generating […] a new second user token comprising the new second account balance, the new second account balance encrypted with the public key of the public/private key pair associated with the second user. 

The Examiner further notes that the noted above limitations can be performed mentally or manually using a pen/paper without requiring a machine. 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
transaction processing system
first computing device
second computing device
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The transaction processing system, first computing device and second computing device are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving transaction information, verify the transaction, generate new and second balances using a zero-knowledge protocol. 
Additionally, ¶ [0048], [0049] of the application as filed appears to indicate that the computing devices and the processing system are general-purpose computers. 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: generating and communicating tokens, receiving account balances, encrypting data using public keys, and updating and communicating account balances. 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 2-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

		
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 20190164153 Al) (“Agrawal”) in view of Wang (US 20200184557 A1) (“Wang”). 

As per claims 1, 9 & 15, Agrawal discloses:  
receiving, with a transaction processing system, a transaction request  initiated by at least one of a first computing device associated with a first user (e.g. first user) and a second computing device associated with a second user (e.g. second user) (¶¶ [0004], [0005], [0049], [0050], [0085]; public key can be
used as an address to reference the account), the transaction request) comprising: 
a first user token comprising a first token identifier (sender’s account information such as public key)  and a first account balance (sender’s account balance), (¶¶ [0016], [0031], [0038], [0040], [0049], [0064], [0085]; fig. 7; The transaction data may include a set of public keys of the accounts involved in the transaction, ciphertexts representing amounts if a transfer is involved, a signature generated by signing nonce 290 with private key 280, and a proof that is validated by validation node computing device 206 to effect the transaction),  
the first account balance encrypted with a public key of a public/private key pair associated with the first user (¶¶ [0049], [0064], [0086]- [0088]; fig. 2; …the encrypted balance can be derived from encrypting the balance using the public key; At a later epoch when another transaction is initiated on the public keys, the pending transaction is rolled over by adding the first operand ciphertext (representing a negative of the transaction amount) to the encrypted balance of the sender and adding the second operand ciphertext (representing a positive of the transaction amount) to the encrypted balance of the receiver.)
a second user token comprising a second token identifier (e.g. receiver’s account information) and a second account balance (receiver’s account balance), (¶¶ [0016], [0031], [0038], [0040], [0049], [0064]; fig. 7),  
the second account balance encrypted with a public key of a public/private key pair associated with the second user (¶¶ [0049], [0086]- [0088]; fig. 2; …the encrypted balance can be derived from encrypting the balance using the public key; At a later epoch when another transaction is initiated on the public keys, the pending transaction is rolled over by adding the first operand ciphertext (representing a negative of the transaction amount) to the encrypted balance of the sender and adding the second operand ciphertext (representing a positive of the transaction amount) to the encrypted balance of the receiver;….. The balance ciphertext can be generated, for example, by encrypting the balance with the public key of the corresponding account.); and 

a transaction value (purchase amount) (¶¶ [0004], [0030],[0031]; fig. 7); 
in response to verifying the transaction request, generating, with the transaction processing system using a zero-knowledge computation, a new first account balance (decremented balance by the transaction amount) and a new second account balance (incremented balance by the transaction amount) based on the first account balance, the second account balance, and the transaction value (¶¶ [0004], [0050], [0051], [0064]; [0068]); 
generating, with the transaction processing system, a new first user token comprising the new first account balance value (updating account balances) (¶¶ [0086]- [0088]); 
generating, with the transaction processing system, a new second user token comprising the new second account balance value (updating account balances) (¶¶ [0086]- [0088]); 

Agrawal further discloses the balance ciphertext can be generated, for example, by encrypting the balance with the public key of the corresponding account (¶¶ [0196])

Agrawal does not expressly disclose:
the new first account balance encrypted with the public key of the public/private key pair associated with the first user; and 
the new second account balance encrypted with the public key of the public/private key pair associated with the second user. 

Agrawal however, clearly discloses:
the new first account balance encrypted with the public key of the public/private key pair associated with the first user (¶¶ [0023]-[0024]); and 
the new second account balance encrypted with the public key of the public/private key pair associated with the second user (¶¶ [0027], [0028]).

It would have been obvious to a person of ordinary skill in the art to modify Agrawal’s encryption methods to including encryption using a public key, as disclosed by Wang, because to ensure that only the user who has the corresponding private key to be able to decrypt the message thereby increasing data security. 

As per claims 4, 11 & 17, Agrawal discloses as shown above.
Agrawal further discloses wherein the transaction value is encrypted with the public key of the public/private key pair associated with the first user (¶¶ [0004], [0038]).

As per claims 5, 12 & 18, Agrawal discloses as shown above.
Agrawal further discloses wherein generating the new first account balance comprises executing, by the transaction processing system, a zero-knowledge subtraction of the transaction value from the first account balance (¶¶ [0086]- [0088]); and wherein the new first user token is digitally signed by the transaction processing system (¶¶ [0040], [0065]).

As per claim 6, Agrawal discloses as shown above.  
Agrawal further discloses wherein generating the new second account balance comprises executing, by the transaction processing system, a zero-knowledge addition of the transaction value to the second account balance (¶¶ [0086]- [0088]), and wherein the new second user token is digitally signed by the transaction processing system (¶¶ [0040], [0065], [0085], [0087], [0107]).

As per claims 7, 13 & 19, Agrawal discloses as shown above.
Agrawal further discloses wherein the transaction request is digitally signed with a private key of the public/private key pair associated with the first user, and wherein verifying the transaction request comprises decrypting, by the transaction processing system, the transaction request using the public key of the public/private key pair associated with the first user (¶¶ [0040], [0065], [0085], [0087], [0107]).

As per claims 8, 14 & 20, Agrawal discloses as shown above.  
Agrawal further discloses wherein the transaction request is further digitally signed with a private key of the public/private key pair associated with the second user, and wherein verifying the transaction request further comprises decrypting, by the transaction processing system, the transaction request using the public key of the public/private key pair associated with the second user (¶¶ [0040], [0065], [0085], [0087], [0107]).

Claims 2, 3, 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 20190164153 Al) (“Agrawal”) in view of Wang (US 20200184557 A1) (“Wang”) and further in view of Sallis et al (GB 2528471 A) (“Sallis”). 

As per claim 2, Agrawal discloses as shown above.  
Agrawal further discloses in response to receiving, from an issuer system associated with the first user, a first initial account balance encrypted with the public key of the public/private key pair associated with the first user: (¶¶ [0123], [0131], [0166]); and 

Agrawal does not expressly disclose generating, with the transaction processing system, the first user token and communicating, with the transaction processing system, the first user token to the first computing device associated with the first user. 

Sallis, however, clearly discloses generating, with the transaction processing system, the first user token and communicating, with the transaction processing system, the first user token to the first computing device associated with the first user (page 10, lines 21- page 11, lines 9). 

It would have been obvious to a person of ordinary skill in the art to modify Agrawal’s transaction by generating and sending an updated balance to the user, as disclosed by Sallis, to enable the user to initiate transaction using the updated balance and zero knowledge thereby enabling verification of the transaction while maintain privacy of the user. 

As per claim 3, Agrawal discloses as shown above.   
Agrawal further discloses in response to receiving, from an issuer system associated with the second user, a second initial account balance encrypted with the public key of the public/private key pair associated with the second user: (¶¶ [0123], [0131], [0166]); and 

Agrawal does not expressly disclose generating with the transaction processing system, the second user token and communicating, with the transaction processing system, the second user token to the second computing device associated with the second user.

Sallis, however, clearly discloses generating with the transaction processing system, the second user token  and communicating, with the transaction processing system, the second user token to the second computing device associated with the second user (page 10, lines 21- page 11, lines 9). 

It would have been obvious to a person of ordinary skill in the art to modify Agrawal’s transaction by sending an updated balance to the user, as disclosed by Sallis, to enable the user to initiate transaction using the updated balance and zero knowledge thereby enabling verification of the transaction while maintain privacy of the user. 

As per claims 10 & 16, Agrawal discloses as shown above.  
Agrawal further discloses in response to receiving, from an issuer system associated with the first user, a first initial account balance encrypted with the public key of the public/private key pair associated with the first user: in response to receiving, from an issuer system associated with the second user, a second initial account balance encrypted with the public key of the public/private key pair associated with the second user  (¶¶ [0123], [0131], [0166]); and

Agrawal does not expressly disclose: 
generate the first user token; and communicate the first user token to the first computing device associated with the first user; and 
generate the second user token; and 
communicate the second user token to the second computing device associated with the second user.

Sallis, however, discloses: 
generate the first user token; and communicate the first user token to the first computing device associated with the first user (page 10, lines 21- page 11, lines 9); and 
generate the second user token; and communicate the second user token to the second computing device associated with the second user (page 10, lines 21- page 11, lines 9).

It would have been obvious to a person of ordinary skill in the art to modify Agrawal’s transaction by generating and sending an updated balance to the user, as disclosed by Sallis, to enable the user to initiate transaction using the updated balance and zero knowledge thereby enabling verification of the transaction while maintain privacy of the user.

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 1 recites a first user token and a second user token. Therefore, the Examiner submits that the second user object, has not patentable significance because the second user object produces predictable results as produced by the first user token. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).

US 20220141021 Al
Disclosed herein are methods, systems, and devices for
concealing account balances of permissionless distributed
ledgers using multi-chain and/or directed acyclic graph
(DAG) based structures, while maintaining publicly verifiable
transactions. According to one embodiment, a computer-
based method for recording a transaction in a ledger
having a transacted amount, a first account balance associated
with a sender and a second account balance associated
with a receiver is disclosed. The computer-based method
includes encrypting the transacted amount using a first
shared key, decreasing the first account balance by the
transacted amount, encrypting the first account balance with
a first private key, increasing the second account balance by
the transacted amount, encrypting the second account balance
with a second private key.


US 20220014502 Al
Disclosed is a mechanism for performing an anonymous
transfer using a blockchain. A sender's device generates a
commitment based on a serial number of a zero-knowledge
token and a value of the zero-knowledge token. Moreover,
the sender's device generates a range proof and a balance
proof for the commitment. The range proof verifies that the
value of the zero-knowledge token is within a preset range.
The balance proof verifies that the value of a set of input
tokens is greater than or equal to the value of the zeroknowledge
token. The sender's device sends a conversion
request to the blockchain network. The conversion request
consumes the set of input tokens and generates the zeroknowledge
token. The conversion request includes the generated
commitment, the generated range proof, and the
generated balance proof.


US 20200193425 Al
A zero-knowledge proof purchase system and process using
blockchain is disclosed. The system may comprise a customer
device, a merchant system, an issuer system, and a
blockchain network having a zero-knowledge proof (ZKP)
smart contract. The system may implement a zero-knowledge
proof algorithm having a key generator function, a
proof function, and a validate function. Each function may
be configured to perform various tasks in the system to
support and enable zero-knowledge proof purchases.

US 20220020018 Al
Disclosed herein is a means that takes advantage of the
immutable security provided by blockchain data structures
and further implements measures that enable data in blockchain
records to remain private to their respective users via
the use of multiple ciphertexts that are subjected to zero knowledge
proofs and manipulated homomorphically.
Ciphertexts make use of cryptographic key pair encryption
where participants make use of public keys to encrypt data
intended for one another alone.

US 20200228506 Al
The techniques herein are directed generally to a "zeroknowledge"
data management network. Users are able to
share verifiable proof of data and/or identity information,
and businesses are able to request, consume, and act on the
data-all without a data storage server or those businesses
ever seeing or having access to the raw sensitive information
(where server-stored data is viewable only by the intended
recipients, which may even be selected after storage). In one
embodiment, source data is encrypted with a source encryption
key (e.g., source public key), with a rekeying key being
an encrypting combination of a source decryption key ( e.g.,
source private key) and a recipient's public key. Without
being able to decrypt the data, the storage server can use the
rekeying key to re-encrypt the source data with the recipient's
public key, to then be decrypted only by the corresponding
recipient using its private key, accordingly .


Ordinarily, a restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a method, classified in class G06Q 20/3676.
Claims 9-14, drawn to a system, classified in class G06Q 20/108.
Claim 15-20, drawn to a storage medium, classified in class G06Q 20/401.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I, II and III noted above do not appear to be patentably distinct (e.g. inventions are obvious variants) at this time. However, if Applicants amend any of the claims such that Inventions I, II and III become patentably distinct, this restriction may be implemented. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf